DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11 and 19 are objected to because of the following informalities:  
Claim 11 and 10 are the similar. It is suggested to cancel claim 11.
Claim 19, line 2, it is suggested to replace “the one of” with “one of”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 12, 15-20, 22-30, 32, and 35-36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Agarwal et al (2018/0324742).
Regarding claims 1 and 22, Agarwal discloses a method and a base station (see eNodeB in figure 2) for performing radio environment monitoring (REM) (see radio network in figure 1), comprising: a REM module comprising: mobile circuitry communicatively coupled to a baseband processor (see the baseband processor and RF circuit RX/TX in figure 2); and a dedicated antenna (see the base station antenna as an input to detect a cell signal from neighbor 
Regarding claims 2 and 23, Agarwal discloses wherein the mobile circuitry is configured to determine the plurality of REM parameters for the frequency band by sequentially tuning to multiple frequencies in the frequency band and determine at least one REM parameter for each of the multiple frequencies (see a host RF chain is configured with antennas, filters and amplifiers tuned to a particular band in paragraph 0030). 
Regarding claims 3 and 24, Agarwal discloses wherein the mobile circuitry is further configured to send at least one report, indicating the plurality of REM parameters for the frequency band, to the baseband processor (see The sniffer circuit may be enabled to operate continuously and asynchronously and to report information to the processor, periodically, on demand, or based on a change in a monitored signal in paragraph 0006). 
Regarding claims 4 and 25, Agarwal discloses a self-organizing network (SON) module configured to configure at least one parameter for the base station based on the at least one report from the mobile circuitry (see self-organizing network (SON) in paragraph 0026). 

Regarding claims 6 and 27, Agarwal discloses wherein the plurality of REM parameters comprise a Physical Cell ID (PCI) of at least one nearby base station (see cell ID in paragraph 0007). 
Regarding claims 7 and 28, Agarwal discloses wherein the plurality of REM parameters comprise an Evolved-UTRA Absolute Radio Frequency Number (EARFCN) of at least one nearby base station (see EARFCN in paragraphs 0007, 0010) and Cell search for all nearby possible neighbors in paragraph 0031. 
Regarding claims 8 and 29, Agarwal discloses wherein the plurality of REM parameters comprise an E-UTRAN Cell Global Identifier (ECGI) of at least one nearby base station (see ECGI in paragraphs 0007, 0010, 0026). 
Regarding claims 9 and 30, Agarwal discloses wherein the plurality of REM parameters comprise a reference signal transmit power of at least one nearby base station (see configure cell power level in paragraphs 0027, choose the best one with good power level in paragraph 0043, and find frequencies (sub-bands) with distinctive power in paragraph 0045). 
 	Regarding claims 12 and 32, Agarwal discloses wherein the plurality of REM parameters comprise a Tracking Area Code (TAC) of at least one nearby base station (see location area identity (LAI) in paragraphs 0047 that is equivalent to TAC). 
 



Regarding claim 16, Agarwal discloses wherein the base station is a cloud radio access network (C-RAN) comprising: a baseband controller; and a plurality of radio points (RPs) configured to exchange radio frequency (RF) signals with a plurality of UEs, wherein each RP is communicatively coupled to the baseband controller via an Ethernet network (see an Ethernet-based backhaul (including Gigabit Ethernet) in paragraphs 0067, 0084). 
 	Regarding claim 17, Agarwal discloses wherein the REM module and the baseband processor are located in one of the RPs (see the baseband processor and other elements are located in eNodeB in figure 2). 
Regarding claim 18, Agarwal discloses wherein a self-organizing network (SON) module is located in the baseband controller, wherein the SON module is configured to configure at least one parameter for the base station based on the at least one report from the mobile circuitry (see The output of the sniffer circuit may be coupled to a self-organizing network (SON) module, enabling the SON module to perform one or more of: maintaining a neighbor list, determining current and maximum potential power of adjacent cells in paragraph 0008). 
Regarding claim 19, Agarwal discloses wherein a self-organizing network (SON) module is located in the one of the RPs, wherein the SON module is configured to configure at least one parameter for the one of the RPs based on the at least one report from the mobile circuitry (see SON may be performed at the base station, or at a coordinating server, or across both nodes.  In some embodiments, SON may be implemented at a coordinating server that may implement multi-RAT Self-Organizing Network (SON) for both access and backhaul SON.  SON may run 
Regarding claims 20 and 36, Agarwal discloses wherein the mobile circuitry is configured to determine the plurality of REM parameters for the frequency band while the base station is otherwise receiving radio frequency (RF) signals, transmitting RF signals, or both (see the sniffer circuit to operate fully independently of the host base station, and therefore simultaneously.  It also allows the sniffer circuit to operate on frequency bands and with radio access technologies that are not supported by the host base station, but still need to be considered for mobility purposes in paragraph 0030. In other words, a parameter determination can be performed while the base station performing transmitting/receiving signals). 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal in view of Chung et al (2021/0126692).
Regarding claims 10-11 and 31, Agarwal doesn't specifically disclose the plurality of REM parameters comprise a Physical Random Access Channel (PRACH) Root Sequence Index (RSI) of at least one nearby base station. However, this feature is well known in the art. Chung discloses this feature (See A PRACH preamble sequence set (index to logical root sequence table .
Claims 13 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal in view of Stjernholm (2019/0069219).
Regarding claims 13 and 33, Agarwal doesn't specifically disclose the plurality of REM parameters comprise a Zero Correlation Zone Configuration of at least one nearby base station. However, the use of a Zero Correlation Zone Configuration is well known in the art. Stjernholm discloses this feature (see Zero correlation zone configuration in paragraph 0006). The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Claims 14 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal in view of Zhou et al (2019/0306909).
Regarding claims 14 and 34, Agarwal doesn't specifically disclose a Preamble initial receive target power (PIRTP) of at least one nearby base station. However, Zhou discloses this feature (See preamble initial received target power in paragraph 0277). The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense).
Claims 21 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal in view of Gautier (2017/0336292).
Regarding claims 21 and 37, Agarwal doesn't specifically disclose REM module is used to detect if at least one other antenna, coupled to a radio frequency (RF) module in the base station, stops transmitting. However, detecting antennas stop transmission is well known in the art. Gautier discloses this feature (See When the absence of transmission from these antennas is detected, it results in the stopping of the transmitting of the SF signal in paragraph 0127). The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472